AILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	Applicant's election with traverse of  Group(I), Claims 1-4,6-8,11,16-18 and 20 ( see Interview Summary conducted with Applicant's representative Carlyn Burton on October 18, 2021- attached)  in the reply filed on September 28, 2021 is acknowledged.  The traversal is on the ground(s) that : 
" Applicant's claim 1 describes a glycolic acid polymer (PGA) and that the PGA
polymer is obtained from a polycondensation reaction of a monomer mixture consisting of: glycolic acid, at least on polyol, at least one diacid, optionally at least one monoacid and optionally at least one hydroxyacid. The diacid is further described in claim 1 as, "(iv) at least one diacid (AR), wherein diacid (AR) is at least one aromatic diacid comprising two aromatic carboxylic acid groups and being free from hydroxyl groups; In contrast, Terado teaches a polymer of hydrocarboxylic acid obtained by polycondensation of component (A) and component (B). The Examiner asserts component (A) is a hydroxycarboxylic acid like Glycolic acid, component (B) is a polyhydric alcohol having three or more hydroxyl group same as Applicant's polyol (H), and component (C) is a polycarboxylic acid same as Applicant's diacid. As mentioned above, Applicant's diacid is limited to an aromatic diacid, whereas Terado's diacid is not limited to an aromatic diacid".

  This is not found persuasive because Terado stated that ( see col.4, ln 5-28) polycondensation of hydrocarboxylic acid is conducted in presence of one or more components, wherein component (c-1) is polycarboxylic acid having two or more carboxyl groups; and that this acid can be aromatic dicarboxylic acid, including for example,  terephthalic acid ( see col.7, ln.1). Thus, Terado does not require presence of  more than one (c-1) component, which can be aromatic dicarboxylic acid.
For reasons above, the Requirement is still deemed proper and is therefore made FINAL.
2.2.	Therefore, Claims 5,9-10,12-15 and 19 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.       
	Claims 1- 4, 6-8, 11, 16-18 and 20 are active and will be examine on the merits.
Specification
Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on separate sheet within the range of 50 to 150 words in length.

In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract of the disclosure is objected to because:
a)    Abstract on separate sheet was not provided by Applicant;
b)    Abstract ( from parent Application WO 2018/115008) does not described Applicant's invention with sufficient specificity with  respect to used chemical components and properties of obtained polymers;
c) Applicant uses phrase " The invention pertains"..
  Correction is required.  See MPEP § 608.01(b).
Claim Objections
4.	Claim is objected to because of the following informalities:  Claim 1 has two different compounds listed as compound (iv): diacid (AR) and monoacid (C).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-4, 6-8,11,16-18 and 20 are rejected under 35 U.S.C. 103 as obvious over Terado ( US 5,914,381).
5.1.	Regarding Applicant's Claims 1-4,6-8,11,16-18 and 20, Terado disclosed branched (star–shaped) polymer of hydroxycarboxylic acid obtained by polycondensation of  component (A) and component (B), wherein component (A) is a hydroxycarboxylic acid, for example, Glycolic acid ( GA) as a second choice (see col.5, ln. 4-10) and component (B as b-3) in combination with component (C as c-1), wherein b-3 is a polyhydric alcohol having three or more hydroxyl groups – same as component (iii) of Applicant's claim 1, and  component c-1 is iv – for diacid AR of Applicant's Claims 1( see col.4, ln. 5-25). Note that other components – ii and  second  iv for monoacid – are optional components.
5.2.	According to Terado, the amount of components B and C used in preferable range from 0.005 to 5 wt% based on weight of polymer of component A and ratio of B to C is about 1 to 2 ( see col. 8, ln. 15 – 20).  In this respect, note that according to Example 1 of Applicant's Specification, the sum of  weight of IA ( isophthalic acid) and TMP ( Trimethylolpropane)  is 3.441 and 1.852 = 5.3 g or  about 0.7 wt%  (5.3 /750 x 100). 
	Thus, Terado teaches PGA polymer, wherein same components used in same (overlapping) amounts as it required by Applicant's claim 1. For this reason, Terado renders obvious   Applicant's claimed subject matter as established in the art: "In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior
art”,  a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976).
Therefore, it would be expected that same basic polymer taught by Terado, wherein same components are present in same ranges, will have same properties as claimed by Applicant in Claims 6, 7, 8 and 20.
5.3.	Regarding Claims 2 and 16  note that Terado teaches that two or more hydroxyacids can be used in combination, for example Lactic acid (  which can be present in any isomeric form, including D-isomer or L-isomer or racemic mixture – see col.5, ln. 19-24) in  and Glycolic acids ( see col.5, ln. 4-12). However, in view of optional and  may be present in amount of "at most 5 mol%"- which read on 0(zero) mole%, than it is clear  that  limitations of Claim 2 is met by Terado. 
5.3.	Regarding Claims 3 and 17  see Terado col 6, ln.37-42 – note that glycerol is a first choice of triols mentioned by Terado. 
5.4.	Regarding Claims 4 and 18 see Terado col.7, ln.1-4, wherein terephthalic and naphthalene dicarboxylic acids are listed as a choice for aromatic dicarboxylic acids.
5.5.	Regarding Claim 11 see Terado col.5, ln. 24-30.

                                                          Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763